Citation Nr: 1415462	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to September 2003, with additional service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office.

In December 2012, the Veteran testified via videoconference before the undersigned, who was designated to conduct a hearing pursuant to 38 U.S.C.A. § 7102(a).  A transcript of the proceeding has been associated with the Veteran's Virtual VA efolder. 


FINDING OF FACT

It is at least as likely as not that the Veteran's low back disorder was incurred during active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder, diagnosed as low back strain, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in hearing testimony and other documents of record, contends that his current low back problems arose in service and therefore warrant direct service connection.  See generally December 2012 Board Hearing Tr.; January 2011 Substantive Appeal.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

In this case, the record reflects that the Veteran was diagnosed with low back strain during an August 2009 VA medical examination.  See Report of August 2009 VA Medical Examination, p. 12.  Although a subsequent VA examiner found no back disorder upon examination in 2013, the August 2009 diagnosis still constitutes evidence of current disability in accordance with precedential guidance from the United States Court of Appeals for Veterans Claims.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the initial requirement for service connection is satisfied when a claimant has a disability at the time a claim for compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  

The Veteran also reports a history of active-duty low back trauma, beginning with an April 2002 motor vehicle accident that severely strained his lumbar spine.  See Board Hearing Tr. at 3.  He has attested to further in-service injury while deployed overseas in Afghanistan, where a fellow soldier accidentally bumped into him during a drill maneuver.  See Board Hearing Tr. at 6.  Significantly, the Veteran is competent to report such a history of in-service injuries, which he has personally experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Moreover, the Board considers his account to be credible as it is consistent with the circumstances of his service and uncontroverted by the other evidence of record.  See 38 C.F.R. § 3.159(a)(2) (2013); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

In this regard, the Board observes that the Veteran has produced private hospital records, dated in April 2002, which document his treatment for back pain incurred in the aforementioned motor vehicle accident.  Although the Veteran has not provided any treatment reports, or other objective evidence, corroborating his account of a second in-service back injury sustained in Afghanistan, the credibility of the his account is not automatically diminished by the absence of contemporaneous treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating that VA retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  That is especially true in the instant case, given that the Veteran's service treatment records are unavailable through no fault of his own.  See March 20, 2009, Formal Finding of Unavailability of Federal Records.  Indeed, in such circumstances, VA has a heightened duty to assist the Veteran in developing his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This includes an obligation to explain all findings and conclusions, and to carefully consider the benefit of the doubt doctrine.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Accordingly, the Board accepts the lay and clinical evidence presented as sufficient proof that both in-service back injuries occurred.  See 38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102.  

Although two VA examiners have opined against a relationship between the Veteran's current disability and his service, both examiners failed to adequately reconcile the Veteran's highly credible accounts of experiencing back injuries in service and recurring pain symptomatology since service, with their negative nexus opinions.  Accordingly, the Board finds both VA medical opinions inadequate for adjudicatory purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. at 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that a medical opinion based on incorrect factual premise is not probative). 

Given the specific facts of this case, the Board believes that another remand to seek further clarification from the above VA examiners would not yield fruitful results, and would pose an unnecessary burden on VA resources.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).  Indeed, in light of the fact that the Veteran's clearly injured his back in a motor vehicle accident in service (documented in contemporaneous private treatment records), that the Veteran's service treatment records are missing through no fault of his own, that he has provided credible and compelling testimony about the nature of his in-service injury and his subsequent recurrent pain symptomatology, that he has a clear diagnosis of lumbar strain in the years following his discharge and during the appeal period, and that VA remains unable to provide an adequate medical nexus opinion taking into account the Veteran's credible testimony, the Board resolves all doubt in the Veteran's favor and finds that the Veteran's current low back disability was incurred during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that "a valid medical opinion" is not always required to prove nexus).  The benefit sought on appeal is granted.  


ORDER

Service connection for a low back disorder, diagnosed as low back strain, is granted.



____________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


